DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites “wherein one or more conductive layers are being disposed between two surfaces”. It is unclear what is meant by “are being disposed”. It is unclear if the limitation is directed to a process or use of the apparatus or if the limitation intends to indicate that one or more conductive layers are disposed/positioned between the surfaces. Consistent with the instant specification, the claim is being interpreted as inclusive of “one or more conductive layers are disposed between two surfaces where…”.
Regarding claim 11, the claim recites “the conductive layer is being disposed on…” It is unclear what is meant by “is being disposed”. It is unclear if the limitation is directed to a process or use of the apparatus or if the limitation intends to indicate that a 
Claim 11 recites the limitation "the conductive layer" in line 1.  There is insufficient explicit antecedent basis for this limitation in the claim because claim 10, from which claim 11 depends, recites “one or more conductive layers”. For purpose of examination on the merits, the claim limitation will be interpreted as referring to the one or more conductive layers of claim 10. Applicant is kindly requested to amend the claim to refer to “the one or more conductive layers” or otherwise indicate that “one of” or “at least one of” “the one or more conductive layers is disposed on…”. 
Regarding claim 20, the claim recites “a conductive layer is being disposed between two surfaces”. It is unclear what is meant by “is being disposed”. It is unclear if the limitation is directed to a process or use of the apparatus or if the limitation intends to indicate that a conductive layer is disposed/positioned between the surfaces. Consistent with the instant specification, the claim is being interpreted as inclusive of “a conductive layer is disposed between two surfaces where…”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0250169 of Carducci et al., hereinafter Carducci, in view of US Patent Application Publication 2002/0142611 of O’Donnell et al., hereinafter O’Donnell.
Regarding claim 1, 7, and 12, Carducci teaches a semiconductor processing device (100 Fig 1) comprising a reaction chamber (102 Fig 1) including a base (106 Fig 1) and a liner disposed in a reaction chamber (Fig 1)comprising: a liner body being arranged around an inner side wall of the reaction chamber and being grounded (126 
Regarding claim 2 and 13, Carducci teaches the upper liner (126) and the lower liner (120) (Fig 1) may be electrically connected [0022]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to integrally connect them because this allows for them to be electrically connected as Carducci suggests.
Regarding claim 3 and 14, the second separator of Carducci is connected to the first separator as a single piece (Fig 1).
Regarding claim 4 and 15, the analysis remains as applied to the analogous limitations of claims 2 and 3 or 13 and 14, respectively.
Regarding claim 5 and 16, a lower end of the first separator (121 Fig 1 horizontal and vertical parts) projects vertically downward with respect to a lower end surface of the second separator (diagonal part 123 Fig 1, note the lower end can be a higher point on the diagonal portion). Further, this represents a mere change of shape of the first separator to have the inner portion extend downward.
Regarding claim 6 and 17, Carducci fails to teach the ends are flush. This represents a mere change of shape of the inner liner or the dielectric ring. Note O’Donnell demonstrates an inner ring that appears to be flush with the liner (see ring under ring 170).
Claims 8-11 and 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carducci in view of O’Donnell as applied to claims 1-7, 12-17, and 20 above, and further in view of US Patent Application Publication 2014/0127911 of Shih et al., hereinafter Shih.
Regarding claim 8 and 18, Carducci in view of O’Donnell fails to teach the claimed structure. Shih teaches a base body (210 Fig 2), an isolation layer (shown not numbered) and a metal plate that is grounded (264 Fig 2). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Carducci to use this structure as the base because Shih teaches this is a functional alternative for the base support of a substrate in a processing chamber with a liner.
Regarding claim 9-11 and 19, Shih further teaches the metal plate extends beyone the isolation layer and has a protrusion that overlaps this (220 Fig 2) and teaches they are connected by a screw (Fig 4). It would have been obvious to a person 
Regarding the conductive layers, these structures of Shih are conductive [0032] and the layers formation represent product by process. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716